67 So. 3d 1177 (2011)
Samuel Curtis FELDER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-105.
District Court of Appeal of Florida, Third District.
August 17, 2011.
Samuel Curtis Felder, in proper person.
Pamela Jo Bondi, Attorney General, for appellee.
Before RAMIREZ, and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
*1178 PER CURIAM.
We treat the defendant, Samuel Curtis Felder's, Notice of Appeal dated January 4, 2011, as a belated appeal of the trial court's order dated March 30, 2011 (titled "Order Dismissing Defendant's Pro Se Petition for Writ of Habeas Corpus" and "Order Granting the State's Motion for the Court to Impose Sanctions and to Order the Defendant to Show Cause Why He Should Not Be Prohibited from Filing Further Pro Se Motions"). We hereby dismiss the appeal, as the trial court's March 30, 2011 order merely granted the State's motion to show cause why the defendant should not be prohibited from filing further pro se motions. The March 30, 2011 order is thus a non-final, non-appealable order. Instead of appealing the March 30 order or filing motions with this Court, the defendant should show cause with the trial court.
Appeal dismissed.